Citation Nr: 1103944	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 30 
percent disabling for service-connected migraine headaches, prior 
to January 21, 2010.

2.  Entitlement to an increased rating in excess of 50 percent 
disabling for service-connected migraine headaches, beginning 
January 21, 2010.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to September 
2007, with over two years of additional prior active service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), Columbia, South Carolina, Regional Office 
(RO), which granted service connection for migraine headaches, 
and assigned a 10 percent rating, effective September 30, 2007.  
The Veteran disagreed with his rating and subsequently perfected 
an appeal.   

In an April 2008 rating decision, the RO granted an increased 
initial rating of 30 percent, effective September 30, 2007, for 
the Veteran's service-connected migraine headaches.  See also May 
2008 Statement of the Case.  In an August 2010 rating decision, 
the RO granted an increased rating of 50 percent, effective 
January 21, 2010, for the Veteran's service-connected migraine 
headaches.  Prior to January 21, 2010, a 30 percent disabling 
rating is less than the maximum available rating; thus, the issue 
of entitlement to an increased rating for migraine headaches 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Hence, the issues of entitlement to an increased rating for the 
Veteran's service-connected migraine headaches are as captioned 
above.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

In October 2009, the Board remanded the increased rating claim to 
the AMC/RO for additional development, including outstanding 
private treatment records from Dr. Aldrich and Dr. Giove and a 
new VA examination to determine the severity of the Veteran's 
service-connected migraine headaches disability.  That 
development was completed and the case was returned to the Board 
for appellate review.  As will be discussed herein, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the October 2009 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

The Board notes that during the pendency of the Veteran's appeal, 
the Court of Appeals for Veterans Claims held that a TDIU claim 
is part of an increased rating claim when such claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Specifically, when evidence of unemployability is submitted at 
the same time that a Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that the Veteran 
has submitted evidence regarding unemployability in a March 2010 
Addendum to the January 2010 VA Neurological Disorders 
Examination Report (which indicate that as a result of the 
Veteran's migraine headaches, "missing 50 days of work in a year 
is hazardous to maintaining gainful employment"), and as such, 
TDIU is part of the claim for benefits currently before the 
Board.  For the purpose of clarity upon remand, this issue has 
been separately captioned on the title page above.    

The issue of entitlement to a TDIU, which is raised as "part and 
parcel" of the claim for an increased rating, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to January 21, 2010, resolving all reasonable doubt in 
the Veteran's favor, evidence that the Veteran's migraine 
headaches were manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability is in equipoise.

2.  Beginning January 21, 2010, the Veteran's migraine headaches 
have been assigned a 50 percent rating, the maximum rating 
available under Diagnostic Code 8100.     

3.  The competent medical evidence does not show that the 
Veteran's service-connected migraine headaches is so exceptional 
or unusual that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to January 21, 2010, the criteria for an increased 
initial rating of 50 percent disabling, but no higher, for 
service-connected migraine headaches are met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100 (2010).

2.  Beginning January 21, 2010, the criteria for an increased 
rating in excess of 50 percent disabling for service-connected 
migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his disagreement 
with the assignment of a 30 percent initial rating for his 
migraine headaches disability following the grant of service 
connection, effective September 30, 2007, and subsequent grant of 
an increased rating of 50 percent disabling, effective January 
21, 2010.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, no further notice is needed 
under VCAA for the migraine headaches increased rating claim, and 
therefore appellate review may proceed without prejudice.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 
C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, 
Vazquez-Flores was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following a 
grant of service connection.  Moreover, the Court has held that 
in a claim for an increased initial rating after the claim for 
service connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records, private medical records, and statements 
submitted by or on behalf of the Veteran, including statements 
from the Veteran's wife and friend.  There is no indication of 
relevant, outstanding records which would support the Veteran's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As 
noted, in July 2009, the Veteran was provided a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
Additionally, the Veteran underwent various Compensation and 
Pension (C&P) examinations dated October 2007, February 2008, 
January 2010, and March 2010 regarding his migraine headaches 
disability.  The examiners reviewed the history of the disorder, 
noted all relevant current complaints, and conducted examinations 
which provided all physical findings which are relevant under the 
applicable diagnostic code.  The examinations are fully adequate 
for rating purposes.

Neither the Veteran nor his representative has indicated that 
there was any additional relevant evidence from any source.  As 
noted, in October 2009, the Board remanded the increased rating 
claim to the AMC/RO for additional development, including 
outstanding private treatment records from Dr. Aldrich and Dr. 
Giove and a new VA examination to determine the severity of the 
Veteran's service-connected migraine headaches disability.  The 
Veteran was provided and underwent a VA examination following the 
October 2009 Board remand in January 2010 and an addendum for a 
medical opinion regarding whether the Veteran's migraine 
headaches result in "very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability."  
With regard to the private treatment records from Dr. Aldrich and 
Dr. Giove, the Board notes that in a December 2009 letter, the 
AMC/RO requested that the Veteran provide the private treatment 
records from Dr. Aldrich and Dr. Giove or complete and return VA 
Form 21-4142, "Authorization and Consent to Release 
Information" form so the AMC/RO could obtain the Veteran's 
private treatment records from Dr. Aldrich and Dr. Giove.  
Neither the Veteran nor his representative responded to such 
request and did not submit the private treatment records from Dr. 
Aldrich and Dr. Giove or complete and return VA Form 21-4142, 
"Authorization and Consent to Release Information" form so the 
AMC/RO could obtain the Veteran's private treatment records from 
Dr. Aldrich and Dr. Giove.  As the AOJ attempted to obtain the 
Veteran's outstanding private treatment records from Dr. Aldrich 
and Dr. Giove and provided the Veteran with a new VA examination 
regarding his migraine headaches disability, the Board finds that 
the AOJ substantially complied with the October 2009 remand 
orders and no further action is necessary in this regard.  See 
D'Aries, supra.
      
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for migraine headaches.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claims would not cause any prejudice 
to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with 
the rating assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation, which is 
the maximum schedular rating available.  Migraine headache 
disorders with characteristic prostrating attacks occurring on an 
average once a month warrant a 30 percent disability evaluation.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several months.  
A noncompensable evaluation is assigned for migraine headaches 
with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The rating criteria do not define "prostrating." 

In this case, the Veteran contends that his service-connected 
migraine headaches are more severe than indicated by the 30 
percent rating previously granted him, prior to January 21, 2010.  
See July 2009 Board Hearing Transcript; November 2010 Appellant's 
Post-Remand Brief.  He also essentially contends that his 
service-connected migraine headaches are more severe than the 50 
percent disability rating granted him, beginning January 21, 
2010.  See November 2010 Appellant's Post-Remand Brief.  

Evidence relevant in assessing the severity of the Veteran's 
migraine headaches disability includes an October 2007 VA General 
Medicine Examination Report, in which the Veteran reported 
headaches since 2005 with the first lasting 8 weeks and resolving 
and headaches since the first have occurred with decreased 
frequency due to treatment with Maxalt.  The Veteran reported 
that his headaches of 1 to 2 per month from July to November but 
did not indicate which year.  The examiner assessed infrequent 
migraine headaches.

In a November 2007 statement, the Veteran reported that the 
findings in the October 2007 VA General Medicine Examination 
Report regarding his migraine headaches was inaccurate.  The 
Veteran reported headaches since January 2005 with increased pain 
and frequency until May 2005.  He was headache free for 2 months 
then his headaches began again in November 2005.  The Veteran 
also reported daily to weekly headaches since January 2006.  See 
November 2007 Type-Written Statement from the Veteran (Notice of 
Disagreement).  

In December 2007 Type-Written Statements from the Veteran's Wife 
and Friend (C.J.Y.), the Veteran's wife and friend stated that 
the Veteran had weekly headaches.  The Veteran's wife reported 
that the Veteran's headaches interfered with his home life and 
his work as he was sent home on a few occasions from work and 
when he came home he had to rest in bed due to his headaches.  
See December 2007 Type-Written Statement from the Veteran's Wife.    

The Veteran underwent another VA examination in February 2008 
regarding his migraine headaches.  He reported working full-time 
at a computer help desk for 8 hours per day.  He complained of 
headaches about 3 times per week with 15 headaches in the last 
month with pain in the temporal area radiating to the top of the 
head and lasting 12 hours to 2 days.  The Veteran reported that 
the pain was severe and he had to go to a dark room and take 
Zomig to relieve the pain.  The Veteran also reported 
incapacitating episodes about 1 time per month, and although he 
has headaches, he still goes to work.  He also reported no effect 
on his activities of daily living.  The examiner diagnosed 
migraine headaches.  See February 2008 VA Neurological Disorders 
Examination Report.  

A July 2009 Headaches Calendar created by the Veteran revealed 
weekly headaches from January 2, 2009, to June 30, 2009, with 
approximately 1 incapacitating headache per week.  

In a July 2009 Private Treatment Letter from Dr. Giove, the 
physician noted that the Veteran had at least 3 headaches weekly 
with 1 debilitating headache per week.  In a July 2009 Private 
Treatment Letter from Dr. Aldrich, the physician indicated that 
he treated the Veteran since January 2008, and the Veteran 
suffered from moderate to severe headaches on a weekly basis.  
The physician also noted that the Veteran's headaches stopped him 
from working and/or completing his activities of daily living.  
See July 2009 Private Treatment Letter from Dr. Aldrich.   

The Veteran received another VA examination in January 2010.  The 
examiner noted that the Veteran had no migraines in the last 15 
weeks, but prior to beginning new medication, he had headaches at 
least 1 time per week which varied in duration from 24 hours to 3 
days.  The Veteran reported having to lay and rest in a quiet, 
dark room avoiding all physical activities.  He reported working 
full-time but missing approximately 45 to 50 days of work due to 
his headaches.  The examiner diagnosed migraines.  See January 
2010 VA Neurological Disorders Examination Report.  In a March 
2010 Addendum to the January 2010 VA Neurological Disorders 
Examination Report, the examiner, after review of the Veteran's 
claims folder, noted that the Veteran lays and rests in a dark, 
quiet room, avoids all physical activities, and missed 45 to 50 
days of work in the past year because of migraines, which 
"qualifies as frequent and complete prostrating and prolonged 
attacks."  Further, the examiner opined that although he did not 
know the definition of "economic inadaptability," missing 50 
days of work in a year is "hazardous to maintaining gainful 
employment."  See March 2010 Addendum to the January 2010 VA 
Neurological Disorders Examination Report.   
  
As noted, under Diagnostic Code 8100, migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 percent 
rating, which is the maximum schedular rating available.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.   

The evidence of record prior to January 21, 2010, indicates that 
the Veteran has consistently reported having headaches or 
migraines on a weekly basis.  Although the Veteran demonstrated 
complained of headaches only on a monthly basis at his VA 
examination in October 2007, he credibly pointed out that he was 
being treated with Maxalt for his headaches.  The Board notes 
that Maxalt is medication used to reduce headaches, and may have 
artificially improved his symptomatology.  Further, although the 
medical evidence is unclear as to whether these migraines were 
completely prostrating in nature, the record repeatedly indicates 
that the Veteran has reported having headaches that occur on 
average more than the once a month  and weekly more nearly 
approximating the criteria for a 50 percent rating.  

The Veteran has also repeatedly reported since his December 2006 
VA examination that he would tend to lie down when he got the 
headaches and that they would last several hours to several days.  
Additionally, he has stated that his headaches interfered with 
his work, causing him to miss 45 to 50 days of work.  He also 
provided a statement from his wife that he has had severe 
headaches since January 2005 which interfere with his home life 
and for which he has been sent home from work.  See December 2007 
Type-Written Statement from the Veteran's wife.  Such statements 
tend to indicate that the Veteran was having problems at work due 
to his migraine headaches.    

The Veteran and those witnessing his symptomatology are competent 
to report his symptomatology as this comes to him and those 
witnessing his symptomatology first-hand.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  Further, the Board finds the 
Veteran's and other supporting lay statements regarding having 
headaches several days a week since his discharge from service 
that interfere with his work credible as the statements are 
consistent with the evidence of record.  See November 2007 Type-
Written Statement from the Veteran (Notice of Disagreement); 
February 2008 VA Neurological Disorders Examination Report. 

Taken all together and giving the Veteran the benefit of the 
doubt, the Board finds the evidence of record to indicate that 
the Veteran's migraine headaches occurred more than once a month 
to several times a week and were of a prostrating nature that 
interfered with his employment.  The medical evidence is 
consistent with the Veteran's statements and lay evidence of 
record.  As such, the Board finds that a 50 percent disability 
rating, but no higher, prior to January 21, 2010, for the 
service-connected migraine headaches is warranted.

In regards to the Veteran's claim for a rating in excess of 50 
percent disabling, beginning January 21, 2010, the Board notes 
that under Diagnostic Code 8100 a 50 percent rating is the 
maximum schedular rating possible and that no other diagnostic 
codes are applicable for rating the Veteran's migraine headaches.  
As there is no legal basis upon which to award a higher 
evaluation for migraines, that aspect of his appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
migraine headaches disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected migraine 
headaches disability with the established criteria found in the 
rating schedule.  As discussed in detail above, the Veteran's 
migraine headaches symptomatology is fully addressed by the 
respective rating criteria under which such disability is rated.  
There are no additional symptoms of his disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
even if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board finds that there are no attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  In this regard, 
significantly, although the Veteran complained that his migraine 
headaches caused him to miss 45 to 50 days of work (see January 
2010 VA Neurological Disorders Examination Report and March 2010 
Addendum), there is no evidence that such disability causes 
marked interference with employment.  Further, the evidence fails 
to show that the disability picture created by the migraine 
headaches is exceptional or unusual.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Based on the discussion above, the preponderance of the evidence 
is in favor of the Veteran's increased initial rating claim in 
excess of 30 percent disabling for migraine headaches prior to 
January 21, 2010, and the Board grants an increased initial 
rating of 50 percent disabling, but no higher, for service-
connected migraine headaches.  The preponderance of the evidence 
is against the increased rating claim in excess of 20 percent 
disabling for migraine headaches beginning January 21, 2010.  As 
such, with regard to the increased rating claim in excess of 20 
percent disabling for migraine headaches beginning January 21, 
2010, there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran; the benefit-of-the-doubt rule is not applicable, and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).    


ORDER

Prior to January 21, 2010, entitlement to an increased initial 
rating of 50 percent disabling, but no higher, for service-
connected migraine headaches, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to an increased rating in excess of 50 percent 
disabling for service-connected migraine headaches, beginning 
January 21, 2010, is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  

In a March 2010 Addendum to a January 2010 VA Neurological 
Disorders Examination Report, the examiner notes that the Veteran 
has "to lay and rest in a quiet dark room, avoiding all physical 
activities, and this lasts anywhere from 24 hours to 3 days and 
he has missed 45 to 50 days of work in the past year due to 
migraines," and "missing 50 days of work in a year is hazardous 
to maintaining gainful employment."  There is no further 
discussion on the effects of the Veteran's service-connected 
migraine headaches disability on the Veteran's employability.  
Although the Veteran has perfected an appeal only as to the 
increased rating portion of the claim, the related TDIU portion 
of the appeal should be remanded to the RO, in accordance with 
the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all necessary 
steps to develop the Veteran's claim for 
TDIU, such as contacting the Veteran and 
asking him if he has received any VA or 
non-VA treatment for any service-connected 
disability and obtaining any records 
identified by the Veteran.

2.  Afford the Veteran VA examinations as 
necessary to determine impairment of 
employability due to each of his service-
connected disabilities.  

3.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for TDIU must be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case must be provided to the Veteran and 
his representative with adequate 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


